        Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 1 of 37




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

  DARLENE MAAS,
                                                    CV 19-79-BLG-BMM-KLD
                Plaintiff,

  vs.                                                FINDINGS &
                                                     RECOMMENDATION
  CITY OF BILLINGS, MONTANA;
  BILLINGS, MONTANA POLICE                           and
  DEPARTMENT; CHIEF RICH ST.
  JOHN, CAPTAIN CONRAD,                              ORDER
  OFFICER KEIGHTLEY, OFFICER
  LANGE, OFFICER AGUILAR,
  OFFICER SCHAFF, and JOHN DOES
  1-10,

                Defendants.


        Plaintiff Darlene Maas, who is proceeding pro se, brings this action against

the City of Billings, the City of Billings Police Department, and six Billings law

enforcement officers, alleging federal constitutional claims under 42 U.S.C. § 1983

and several state law theories of recovery. Defendants move for summary

judgment on all claims. (Docs. 51 and 53). For the reasons set forth below,

Defendants’ motions for summary judgment should be granted and this matter

should be dismissed.


                                           1
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 2 of 37



I.    Background

      Maas filed this action in state court on June 5, 2019, alleging generally that

“[t]he Billings Police Dept. engaged in an extended, baseless, biased course of

conduct.” (Doc. 3, at 1). Defendants timely removed the case to this Court pursuant

to 28 U.S.C. § 1441(a) based on federal question jurisdiction under 28 U.S.C. §

1331 in light of Maas’s federal constitutional claims. Defendants then moved for a

more definite statement pursuant to Federal Rule of Civil Procedure 12(e) on the

ground that the Complaint as initially filed was so vague, ambiguous, and lacking

in factual detail that they could not reasonably frame a response. (Doc. 5). The

Court granted Defendants’ motion, and Maas filed an Amended Complaint on

December 17, 2019.1 (Doc. 5).

      The Amended Complaint names the City of Billings and its municipal

department, the City of Billings Police Department (hereinafter “City of Billings”)2



1 Although this document is titled “Plaintiff’s Response to Order on Defendants’
Motion Fed. R. Civ. P. 12(e) for a More Definite Statement and Demand for Jury
Trial,” the Court construes Maas’s filing as an Amended Complaint.

2 It is well-settled that municipal departments are not proper defendants under §
1983. Thus, Maas’s § 1983 claims against the City of Billings Police Department
properly lie against the City of Billings itself. See e.g. United States v. Kama, 394
F.3d 1236, 1240 (9th Cir. 2005); Sanders v. Aranas, 2008 WL 268972, at *2-3
(E.D. Cal. Jan. 29, 2008). Likewise, Maas’s state law claims against the City of
Billings Police Department are more properly analyzed as claims against the
relevant political subdivision, the City of Billings. See Mont. Code Ann. § 2-9-
                                          2
        Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 3 of 37



as Defendants. The Amended Complaint also identifies the following City of

Billings law enforcement officers as Defendants: Officer Tom Keightley, Officer

Brandon Lange, Officer Jordan Aguilar, Officer Shane Schaff, Sergeant Scott

Conrad, and Captain Rich St. John (collectively “Individual Defendants”)3.

      Maas asserts four claims for relief in her Amended Complaint: (1)

defamation against the City of Billings, Officer Lange and Officer Aguilar (Count

I); (2) violations of the Montana Law Enforcement Code of Ethics against the

Individual Defendants (Count II); (3) violations of Article II, sections 3, 4, and 17

of the Montana Constitution against all Defendants (Count III) and; (4) violations

of the Bill of Rights and Fourteenth Amendment to the United States Constitution

against all Defendants under § 1983 (Count IV). Maas’s prayer for relief includes a

request for compensatory and punitive damages, along with injunctive relief

requiring “extensive training in the areas of bias, discrimination, ethics and

communication” for the City of Billings and the Billings Police Department. (Doc.



101(1), (3), (5).

3 The Amended Complaint does not specify whether Maas is bringing suit against
the Individual Defendants in their individual or official capacities. Because Maas’s
Amended Complaint must be liberally construed in her favor, the Court presumes
that the Individual Defendants are being sued in their individual capacities. See
e.g., Lapina v. Gierlach, 2021 WL 191635, at *7 (D. Haw. Jan. 19, 2021) (citing
Shoshone-Bannock Tribes v. Fish & Game Comm’n, Idaho, 42 F.3d 1278, 1284
(9th Cir. 1994).
                                          3
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 4 of 37



14).

       The City of Billings and Individual Defendants move for summary judgment

on all claims.

II.    Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” The party seeking

summary judgment bears the initial burden of informing the Court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of any genuine issue of material fact. Celotex

Corp. v. Cattrett, 477 U.S. 317, 323 (1986). A movant may satisfy this burden

where the documentary evidence produced by the parties permits only one

conclusion. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 251 (1986).

       When the non-moving party has the burden of proof on a dispositive issue at

trial, the moving party need not produce evidence which negates the opponent's

claim. See e.g., Lujan v. National Wildlife Fed'n, 497 U.S. 871, 885, 110 S.Ct.

3177, 111 L.Ed.2d 695 (1990). Rather, the moving party may satisfy its initial




                                           4
          Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 5 of 37



burden on summary judgment by showing that there is an absence of evidence in

the record to support the nonmoving party’s claims. Celotox, 47 U.S. at 325.

      Once the moving party has satisfied its initial burden with a properly

supported motion, summary judgment is appropriate unless the non-moving party

designates by affidavits, depositions, answers to interrogatories or admissions on

file “specific facts showing that there is a genuine issue for trial.” Celotex, 477

U.S. 317, 324 (1986). The party opposing a motion for summary judgment “may

not rest upon the mere allegations or denials” of the pleadings. Anderson, 477 U.S.

at 248.

      In considering a motion for summary judgment, the court “may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prods., 530 U.S. 130, 150 (2000); Anderson, 477 U.S. at 249-50. The Court must

view the evidence in the light most favorable to the non-moving party and draw all

justifiable inferences in the non-moving party’s favor. Anderson, 477 U.S. at 255;

Betz v. Trainer Wortham & Co., Inc., 504 F.3d 1017, 1020-21 (9th Cir. 2007).

      In general, “pro se litigants in the ordinary civil case should not be treated

more favorably than parties with attorneys of record.” Jacobsen v. Filler, 790 F.2d

1362, 1364 (9th Cir. 1986). This means that “[p]ro se litigants must follow the same

rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 576

                                           5
          Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 6 of 37



(9th Cir. 1987). Nevertheless, in the summary judgment context, courts are to

construe pro se documents liberally and give pro se litigants the benefit of any

doubt. Erickson v. Pardus 551 U.S. 89, 94 (2007); Frost v. Symington, 197 F.3d

348, 352 (9th Cir. 1999).

III.   Discussion

       A.     Authentication of Evidence

       A party moving for or opposing summary judgment must support an

assertion of fact by “citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or

declarations, stipulations [...], admissions, interrogatory answers, or other

materials.” Fed. R. Civ. P. 56(c)(1)(A). See also Local Rule 56.1(a)(2) and (b)(2).

While the material presented in summary judgment proceedings “does not yet need

to be in a form that would be admissible at trial, the proponent must set out facts

that it will be able to prove through admissible evidence[]” later at trial. Norse v.

City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010). See also Celotex., 477 U.S.

at 324.

       To be admissible, any specific item of documentary evidence must be

authenticated by other evidence sufficient “to support a finding that the matter in

question is what its proponent claims.” Orr v. Bank of America, NT & SA, 285 F.3d

                                           6
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 7 of 37



764, 773 (9th Cir. 2002). Evidentiary materials or exhibits may be “authenticated

by affidavits or declarations of persons with personal knowledge through whom

they could be introduced at trial.” Zoslaw v. MCA Distributing Corp., 693 F.2d

870, 883 (9th Cir. 1982). See also Orr, 285 F.3d at 774 (adding that authentication

may occur by any manner permitted by Fed. R. Evid. 901(b) or 902). Absent

proper authentication, however, a court may not consider the exhibit in ruling on a

summary judgment motion. Orr, 285 F.3d at 773 (citing cases).

      Where a party fails to address another party’s factual assertion the court may

consider the fact “undisputed for purposes of the motion[, ... and] grant summary

judgment if the motion and supporting material — including the facts considered

undisputed — show that the movant is entitled to it[.]” Fed. R. Civ. P. 56(e)(2)

and (3).

      In response to the pending motions for summary judgment, Maas has

submitted a single document titled “Statement of Undisputed Facts” which

includes her statement of undisputed facts, her response brief, and a 68-page

exhibit. (Docs. 60 & 60-1). The 68-page exhibit is titled “Exhibit C” and is divided

into six categories: (1) “Billings Police Department + Chief St. John”; (2) “Officers

Lange + Aguilar”; (3) “Officers Schaff + Keightly + Capt. Conrad”; (4) “City of

Billings”; (5) “Payne”; and (6) “POST”. (Doc. 60-1). Maas’s statement of

                                         7
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 8 of 37



undisputed facts primarily consists of conclusory and argumentative statements,

and refers generally to Exhibit C for support. (Doc. 60 at 1-8). Exhibit C includes

several letters, photographs, handwritten notes, record requests, City of Billings

Police Department dispatch narratives, City of Billings Code Enforcement

Division violation notices, and a Public Safety Officer Complaint Form. (Doc. 60-

1). These documents are not authenticated by an affidavit or declaration, and with a

few possible exceptions, the documents are not properly authenticated under

Federal Rule of Evidence 901 or self-authenticated under Rule 902. To the extent

these documents are not properly authenticated, they are not properly before the

Court on summary judgment.

      In addition, Defendants have provided copies of Maas’s discovery

responses, which demonstrate that she did not produce the documents contained in

Exhibit C during discovery. (See Docs. 55; 55-2). Because Maas did not produce

these materials during discovery and there is no indication that her failure to do so

was substantially justified, she cannot rely on them to defeat summary judgment.

See Morin v. Nielsen, 2020 WL 6701423, +*3 (D. Mont. Nov. 13, 2020); Fed. R.

Civ. P. 37(c)(1) (“If a party fails to provide information…as required by Rule 26(a)

or (e), the party is not allowed to use that information…to supply evidence on a




                                          8
        Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 9 of 37



motion, at a hearing, or at trial, unless the failure was substantially justified or is

harmless.”)

      Nevertheless, in light of Maas’s pro se status, the Court will consider Exhibit

C and its contents when discussing Defendants’ motions for summary judgment.

See e.g. Paulson v. Carter, 2006 WL 381951, at *1 (D. Or. Feb. 16, 2006)

(declining to strike evidence that was not properly authenticated in the interest of

giving the plaintiff the benefit of every doubt and because the evidence was not

outcome determinative); Estate of Elkan v. Hasbro, Inc., 2005 WL 3095522, at *2

n. 2 (D. Or. Nov. 18, 2005) (considering documents that were not properly

authenticated in the interest of giving the plaintiff the benefit of every inference).

As discussed below, even considering the contents of Exhibit C, the Individual

Defendants and City of Billings have demonstrated that they are entitled to

judgment as matter of law.

      B.      State Law Claims (Counts I-III)

              1.    Defamation (Count I)

      Under Montana law, “[d]efamation is effected by either libel or slander.”

Lee v. Traxler, 384 P.3d 82, 86 (Mont. 2016). “Slanderous words are spoken,

whereas libelous words are written.” Tindall v. Konitz Contracting Inc., 783 P.2d

1376, 1382 (Mont. 1989). Libel is defined by statute as “a false and unprivileged

                                            9
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 10 of 37



publication by writing…that exposes any person to hatred, contempt, ridicule, or

obloquy or causes a person to be shunned or avoided or that has a tendency to

injure a person in the person’s occupation.” Mont. Code Ann. § 27-1-802. Slander,

in turn, is defined as follows:

      Slander is a false and unprivileged publication other than libel that:

      (1) charges any person with crime or with having been indicted, convicted,
      or punished for crime;

      (2) imputes in a person the present existence of an infectious, contagious, or
      loathsome disease;

      (3) tends directly to injure a person in respect to the person’s office,
      profession, trade, or business…;

      (4) imputes to a person impotence or want of chastity; or

      (5) by natural consequence causes actual damage.

Mont. Code Ann. § 27-1-803.

      The test for defamation is a stringent one. McKonkey v. Flathead Electric

Co-op, 125 P.3d 1211, 1229 (Mont. 2005). The threshold question “is whether the

statements, even if false, are capable of bearing a defamatory meaning.”

McConkey, 125 P.3d at 1130. For defamatory words to be actionable, they “must

be of such a nature that the court can presume as a matter of law that they will tend

to disgrace and degrade [the plaintiff] or cause him to be shunned and avoided.”

McConkey, 125 P.3d at 1130. Whether a statement is defamatory may be decided
                                          10
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 11 of 37



by the court as a matter of law. McConkey, 125 P.3d at 1130. See also Hale v. City

of Billings, 986 P.2d 413, 417 (Mont. 1999).

      One additional “requirement of a defamation action is that the

communication must be unprivileged.” Ray v. Connell, 371 P.3d 391, 396 (Mont.

2016). A communication is privileged if it is made “in the proper discharge of an

official duty.” Mont. Code Ann. § 27-1-804(1). “When a public official is acting

within the scope of his or her authority, communications within that scope are

privileged.” Wolf. v. Williamson, 889 P.2d 1177, 1179 (Mont. 1995). The privilege

created by Mont. Code Ann. § 27-1-804 “is an absolute privilege against liability

for defamation and is therefore unaffected by the presence of malice.” Ray, 371

P.3d at 396. “If privileged, truth or falsity of [a] statement is irrelevant and,

consequently, a plaintiff cannot recover damages under a defamation theory.” Hale

v. City of Billings, 986 P.2d 413, 421 (Mont. 1999).

      A claim for defamation also requires “[p]ublication of defamatory

matter…to one other than the person defamed,” meaning that the defamatory

statement must be communicated to a third party. McLeod v. State ex rel. Dep’t of

Transp., 206 P.3d 956, 960 n. 2 (Mont. 2009) (quoting Restatement (Second) of

Torts § 577(1)(1977)) (“Publication of defamatory matter is its communication

intentionally or by a negligent act to one other than the person defamed.”)

                                           11
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 12 of 37



      The statute of limitations on a defamation action is two years. Wagemann v.

Robinson, 2015 WL 3899226, at *24 (D. Mont. 2015) (citing Mont. Code Ann. §

27-2-204).

                   a.     Individual Defendants

      In Count I, Maas alleges that Officer Lange defamed her by “falsely

identif[ying] [her] as responsible for an automobile accident that she did not have

or cause” and “communicat[ing] that [she] ‘left the scene’ of the accident, thereby

labeling [her] as a ‘hit and run’ driver which is a criminal act.” Maas further

alleges that Officer Aguilar defamed her by “identifying and labeling her as a

‘well-known signal 27’.” (Doc. 13 at 4).

      Defendants argue that Maas’s defamation claim against Officers Lange and

Aguilar fails as a matter of law because she has not established a prima facie case

of defamation. The Court agrees.

      Defendants have submitted copies of Maas’s discovery responses, which

reflect that she did not provide any facts or evidence during the discovery process

in support of her allegations of defamation against Officers Lange and Aguilar.

Maas’s discovery responses do not identify what defamatory words were said or

written, who made the defamatory statements, or when the events giving rise to her

defamation claim took place. (Doc. 55, at 4 ¶ 8; Doc. 55-2). Maas did not identify

                                           12
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 13 of 37



or produce any evidence during discovery to support her allegation that Officer

Lange falsely identified her as causing an automobile accident or labeled her as a

hit and run driver. (Doc. 55, at 4 ¶ 9; Doc. 55-2). Likewise, Maas’s discovery

responses do not identify any factual or evidentiary basis for her allegations against

Officer Aguilar. (Doc. Doc 55, at 4-5 ¶¶ 8-10; 55-2).

      In response to Defendants’ motion for summary judgment, Maas has

submitted a number of documents that she maintains provide factual and

evidentiary support for her defamation claim against Officers Lange and Aguilar.

(Doc. 60-1, at 21-29). Even assuming these documents are properly considered,

they are insufficient to establish prima facie case of defamation as required to

survive summary judgment.

      These documents include a June 7, 2017 “CAD Narrative” report by Officer

Lange regarding a private property accident, stating that a “[p]arked vehicle was

hit by the at fault vehicle, then at fault driver parked nearby and went into

Walmart. At fault driver did not respond to multiple pages. At fault driver’s

insurance was contacted to verify active coverage. Geico confirmed coverage and

advised they would contact the driver and handle the claim. No further [] at this

time.” (Doc. 60-1, at 23). The copy submitted by Maas to the Court includes what

appears to be an undated handwritten note by her denying that she had “an accident

                                          13
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 14 of 37



or hit this vehicle.” (Doc. 60-1, at 23). Maas has also submitted two letters she

received from Geico Indemnity Company regarding the incident (Doc. 60-1 at 21-

22), and copies of her correspondence with the City of Billings Police Department

reflecting that because the incident was a private property accident, no accident

report was prepared. (Doc. 60-1 at 24-28). Finally, Maas has provided an October

10, 2012 “Dispatch Narrative” by Officer Aguilar reflecting that he spoke with the

complainant who stated “that he shared the property line with a neighbor that is

known to be a signal 27” about a dispute over yardwork. (Doc. 60-1 at 29). The

copy submitted by Maas to the Court also includes what appears to be an undated

handwritten note by her claiming that the “narrative is completely false.” (Doc. 60-

1 at 29).

      Maas has not shown that these documents contain any statements or

communications that, even if false, meet the stringent standard for defamation. The

CAD Narrative and Dispatch Narrative do not identify Maas by name, and none of

the documents submitted by Maas contain any statements or communications that

would have exposed Maas to hatred, contempt or ridicule, or would have caused

others to shun or avoid her. Nor do they contain any statements accusing Maas of

having committed a crime or any statements that would, by natural consequence,

cause Maas actual damages. Because these documents do not contain any

                                          14
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 15 of 37



statements or communications that are reasonably capable of bearing a defamatory

meaning, they do not provide a basis for an actionable defamation claim.

      On the face of “Exhibit C”, Maas writes that “[t]his is not complete & total.

Would like ability to add, revise, etc.” (Doc. 60-1 at 1). But Maas had ample to

seek evidence in support of her claims during the discovery process, and does not

explain what additional evidence or facts she might possibly provide. Instead,

Maas offers only “unsupported conjecture or conclusory statements” regarding

unspecified alleged wrongful conduct and constitutional violations, which is not

sufficient to defeat summary judgment. Hernandez v. Spacelabs Med. Inc., 343

F.3d 1107, 1112 (9th Cir. 2003).

      Maas’s defamation claim against Officers Lange and Aguilar fails as a

matter of law for a number of additional reasons. First, to establish a prima facie

defamation claim, Maas must show that the statements at issue were unprivileged.

Ray, 371 P.3d at 396. Defendants argue that any allegedly defamatory statements

by Officers Lange and Aguilar were made within the scope of their authority and

official duties as police officers, which means those statements are privileged

under Montana law. Defendants have provided the affidavit of Chief St. John, who

states that any of the “known alleged actions taken [by Officers Lange and

Aguilar] with respect to Maas and her claims in this action were performed in the

                                          15
        Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 16 of 37



course and scope of [their] employment as Officer[s] with the Billings Police

Department.” (Doc. 57 at ¶¶ 3-4).

        While Maas maintains in response to Defendants’ motion that Officers

Lange and Aguilar were not acting in the course and scope of their employment

(Doc. 60 at 15), she has not pointed to any facts or produced any evidence that

would even arguably support such a determination. The CAD Narrative and

Dispatch Narrative are the only two documents submitted by Maas that contain any

statements whatsoever by Officers Lange and Aguilar. (Doc. 60-1, at 23, 29).

Because any statements in these police narratives were clearly made within the

scope of Officer Lange and Aguilar’s authority and official duties as police

officers, the statements are privileged as a matter of law and cannot provide the

basis for a defamation claim. See Mont. Code Ann. § 27-1-804(1); Roos v. City of

Miles City, 439 P.3d 387, 388 (Mont. 2019) (holding that defamation claim was

properly dismissed on summary judgment because statements made by chief of

police during the discharge of his official duties were privileged as a matter of

law).

        Second, a prima facie defamation claim requires evidence of publication to a

third party. McLeod, 206 P.3d at 960 n. 2. Maas has not produced any evidence

that the statements she attributes to Officers Lange and Aguilar, including those in

                                          16
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 17 of 37



the CAD Narrative and Dispatch Narrative, were communicated to any third party.

Absent evidence of publication, Maas cannot make out a prima facie claim of

defamation under Montana law.

      Finally, Defendants argue Maas’s defamation claim against Officers Lange

and Aguilar is barred by the two-year statute of limitations. See Mont. Code Ann. §

27-2-204(3). Under Montana law, a claim for defamation accrues, and the two-year

statute of limitations begins to run, on the date of the event triggering the claim.

See Montana Supreme Court Com’n on Unauthorized Practice of Law v. O’Neil,

147 P.3d 200, 209 (Mont. 2006). Because Maas filed this action in state court on

June 5, 2019, she cannot maintain a defamation claim based on statements made

prior to June 5, 2017. As reflected in her discovery responses, Maas has not

provided any information identifying when the events giving rise to her defamation

claim took place. (Doc. 55, at ¶ 8).

      After conducting a search of police department records using Maas’s name,

Defendants were only able to locate five incident reports, all of which involved

different officers or were related to events occurring between April 15, 2010 and

October 22, 2012. (Doc. 55, at ¶ 17; Docs. 57-1 through 57-5). Officer Lange was

not part of the Billings Police Department until 2014, which means that he could

not have been involved in any of those interactions with Maas. (Doc. 55, at ¶ 2).

                                          17
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 18 of 37



While the CAD Narrative authored by Officer Lange on June 7, 2017 is within the

limitations period, it does not provide a basis for a viable defamation claim for the

reasons set forth above.

      Likewise, Officer Aguilar was employed as a police officer with the Billings

Police Department until June 12, 2015, which means that any interactions he may

have had with Maas necessarily occurred outside the two-year limitations period.

(Doc. 55, at ¶ 3). In addition, to the extent Maas alleges defamation based on

Officer Aguilar’s October 10, 2012 “Dispatch Narrative,” her claim is barred by

the statute of limitations. (Doc. 60-1 at 29).

      In response to the Defendants’ motion for summary judgment, Maas argues

that her defamation claims “are within the Statute of Limitations as they still

continue today” and “[t]hey are not actions that happened in the past and are over

with.” (Doc. 60 at 20). For support, Maas has submitted several letters and

documents related to what appears to be an ongoing dispute with her neighbor

(Doc. 60-1 at 57-64) and a Public Safety Officer Complaint Form she completed

on August 15, 2020. (Doc. 60-1 at 66). Even assuming these documents are

properly considered by the Court, they do not contain any allegedly defamatory

statements, and do not provide a basis for applying the continuing tort doctrine or




                                           18
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 19 of 37



tolling the statute of limitations on Maas’s defamation claim against Officers

Lange and Aguilar.

      For all of the above, reasons, Maas’s defamation claims against Officer

Lange and Aguilar should be summarily dismissed.

                   b.     City of Billings

      In Count I, Maas alleges the City of Billings is liable for defamation because

it “uses a ‘secret code’ when communicating.” (Doc. 14 at 4). Maas further alleges

the City of Billings “knowingly participate[d]” in the allegedly defamatory conduct

of using a “’secret code’ when communicating,” such as when Officer Aguilar

allegedly identified and labeled her as a “well-known signal 27.” (Doc. 14 at 4).

      The City of Billings argues Maas’s defamation claim fails as a matter of law

for many of the same reasons that Maas’s defamation claim against Officers Lange

and Aguilar fails. First, the City of Billings maintains that Maas has not established

any of the elements required for a prima facie defamation claim because she has

not alleged or pointed to any evidence that the City of Billings made any

statements about her that were both false and capable of defamatory meaning. In

support of its motion for summary judgment, the City of Billings has produced

evidence demonstrating that its police officers use professional communication

codes when they respond to calls and interact with citizens for safety reasons and

                                         19
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 20 of 37



to maintain confidentiality. (Doc. 55 at ¶ 13). The term “signal 27” is one of these

codes, and has been used through radio traffic to describe an individual who may

have a mental illness or mental condition, and to maintain confidentiality while

doing so. (Doc. 55 at ¶ 13). Due to their confidentiality, these professional

communication codes are not capable of bearing a defamatory meaning. The

intended confidentiality of these communication codes also defeats the publication

element of Maas’s defamation claim, which requires evidence that the allegedly

defamatory statement was communicated to a third-party. Finally, the evidence

submitted by City of Billings demonstrates that these communication codes are

used in a professional capacity by law enforcement officers in the discharge of

their official duties and within the scope of their authority (Doc. 55 at ¶ 13), which

means the communications are privileged under Montana law. See Mont. Code

Ann. § 27-1-804(1); Wolf, 889 P.2d at 1179.

      The City of Billings further argues that Maas’s defamation claim is barred

by the two-year statute of limitations. See Mont. Code Ann. § 27-2-204(3). Maas’s

discovery responses do not identify what defamatory words were said or written,

who made the defamatory statements, or when the events giving rise to her

defamation claim took place. (Doc. 55, at 4 ¶ 8; Doc. 55-2). The only example

Maas provides of the “secret code” implemented by the Billings Police Department

                                          20
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 21 of 37



is Officer Aguilar’s use of the term “signal 27” as alleged in her Amended

Complaint. (Doc. 14, at 4). As discussed above, the City of Billings has come

forward with uncontroverted evidence that Officer Aguilar left the Billings Police

Department in 2015. (Doc. 55, at ¶ 3). Because Maas did not file this action until

June 5, 2019, any defamation claim against the City of Billings based on those

events is barred by the statute of limitations.

      Again, Maas has responded to the City of Billings’ motion for summary

judgment by submitting several documents that she did not identify or produce

during discovery. (Doc. 60-1 at 1-19, 37-56). These documents include various

letters, handwritten notes, photographs, requests for public records, and Billings

Montana City Code violation notices. (Doc. 60-1 at 1-19, 37-56). Even assuming

these documents are properly considered by the Court, they do not contain any

defamatory statements concerning Maas and are insufficient to establish the

essential elements of a prima facie defamation claim against the City of Billings.

Furthermore, with one apparent exception, these documents are either undated or

from the period prior to June 5, 2017, which means that any defamation claim

based on these documents would be barred by the statute of limitations. The only

document that bears a date from within the limitations period is a letter by Maas to




                                           21
      Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 22 of 37



the Billings Code Enforcement Division, which provides no evidentiary support for

a defamation claim. (Doc. 60-1 at 55).

      For all of the above, reasons, Maas’s defamation claims against the City of

Billings should be summarily dismissed.

             2.    Montana Law Enforcement Code of Ethics (Count II)

                   a.     Individual Defendants

      In Count II of the Amended Complaint, Maas alleges that each Individual

Defendant “knowingly, willingly and maliciously violated Montana Law

Enforcement Code of Ethics 23.13.203.” (Doc. 14, at 5). She claims that Officer

Lange identified her “as causing an accident and labeling [her] as a hit and run

driver.” (Doc. 14, at 5). Maas alleges that Officer Schaff made “unacceptable,

unwarranted comments” and treated her “with complete disrespect” after she

placed a call for police “assistance due to repeated vandalism and harassment.”

(Doc. 14, at 5). She claims that Officer Aguilar identified her as a “well-known

signal 27,” and alleges that Sergeant Conrad “[r]effused [sic] to speak to [her] or

make future contact when requested regarding inappropriate police treatment

(incident w/Schaff).” (Doc. 14, at 5). Maas further alleges that when she “inquired

if there was an Ombudsman with the Billings Police Department due to Billings

Police Department failure to communicate or cite perpetrators of ongoing criminal

                                          22
      Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 23 of 37



mischief and harassment,” Officer Keightly “replied in a rude, threatening tone

with one word – ‘MOVE!’” (Doc. 14, at 5-6). Finally, Maas alleges that Chief St.

John “ignored” and “NEVER responded” to her “efforts to communicate with him

regarding the criminal mischief.” (Doc. 14, at 6).

      The Individual Defendants argue they are entitled to summary judgment on

Count II for the threshold reason that Maas has not provided any factual or

evidentiary support for her allegations. The Court agrees.

      The Montana Law Enforcement Code of Ethics to which Maas refers in her

Amended Complaint is set forth in Mont. Admin. R. 23.13.203. “All public safety

officers who have been hired or employed by any agency or entity in Montana”

must abide by this code of ethics, which contains several subsections. Mont Admin

R. 23.13.203(3)(a)-(i). The Amended Complaint does not specify what subsections

Maas claims each Individual Defendant violated, and Maas’s discovery responses

do not contain that information either.4 (Doc. 55-2). Maas did not produce any

evidence during discovery to support her allegations against the Individual




4 As discussed below, Maas has submitted a Public Safety Officer Complaint form
she completed on August 15, 2020, which alleges without any specific factual
support that the Individual Defendants violated the “Montana Public Safety
Officers Code of Ethics 23.13.203, specifically 4(aa)(b)(c) & (i).” (Doc. 60-1).
                                         23
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 24 of 37



Defendants, and did not specify when or where the alleged events occurred. (Doc.

55 at ¶¶ 18-25).

      The Individual Defendants explain that after conducting a search of police

department records using Maas’s name, they were only able to locate one incident

report involving Maas and one of the Individual Defendants.5 (Doc. 55 at ¶ 17).

The report describes an incident that took place on October 22, 2012, when Officer

Schaff responded to call from Mass regarding “suspicious activity,” which turned

out to be a dispute between neighbors in which Maas admitted to cutting up a part

of her neighbor’s lawn. (Doc. 55, at ¶ 30). Without any evidentiary or factual

support for her allegations, the Individual Defendants argue, Maas’s claim for

violation of the Montana Law Enforcement Code of Ethics necessarily fails.

      In response, Maas simply refers to “Exhibit C.” The Court fails to see how

any of the letters, handwritten notes, photographs, dispatch narratives, requests for

public records, and city code violation notices provide any specific factual or

evidentiary support for Maas’s allegations that the Individual Defendants violated

the Montana Law Enforcement Code of Ethics.

      Exhibit C also contains a Public Safety Officer Complaint Form dated




5The other incident reports located by Defendants using Maas’s name all involved
officers who are not named as defendants. (See Docs. 57-1 through 57-5).
                                         24
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 25 of 37



August 15, 2020, which alleges without any specific factual support that the

Individual Defendants violated the “Montana Public Safety Officers Code of

Ethics 23.13.203, specifically 4(a)(b)(c) & (i).” (Doc. 60-1). This document was

apparently completed by Maas more than one year after she filed this case, and

does not provide any factual or evidentiary support for her claim that the Individual

Defendants violated these provisions. Because Maas has not provided any

evidentiary or factual support for her allegations, her claim for violations of the

Montana Law Enforcement Code of Ethics is subject to summary dismissal.

      Even if Maas had come forward with some evidentiary support for her

allegations, the Individual Defendants argue they are entitled to summary judgment

on Count II because Maas has not shown that a claim for violations of Mont.

Admin R. 23.13.203 is legally cognizable, and even if it is, Maas did not follow the

required procedure for bringing such a claim. There are established procedures for

bringing allegations of misconduct against a public safety officer, and potentially

seeking judicial review. See Mont. Admin. R. 23.13.703; Mont. Admin R.

23.13.704. Although Maas has submitted a copy of Public Safety Officer

Complaint Form she completed nearly one year after she initiated this lawsuit,

there is no evidence that she followed any of the requisite procedures for

addressing her allegations as to violation of the code of ethics prior to filing this

                                           25
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 26 of 37



lawsuit. (Doc. 55 at ¶ 32; Doc. 60-1 at 66). See Speer v. Dep’t of Corr., 458 P.3d

1016, 1030-31 (Mont. 2020). Accordingly, the Individual Defendants are entitled

to summary judgment as to Count II of the Amended Complaint.

                    b.    City of Billings

      As the City of Billings correctly points out in its motion for summary

judgment, Maas does not appear to allege in Count II of the Amended Complaint

that the City of Billings violated the Montana Law Enforcement Code of Ethics or

seek to hold it liable either directly or under a respondeat superior theory. (Doc. 14,

at 5-6). Even if Maas did intend to bring such a claim, the City of Billings could

not be held liable for a direct violation of the Montana Law Enforcement Code of

Ethics because it only applies to individual public safety officers. Mont. Admin. R.

23.13.203. Likewise, the City of Billings cannot be held under a theory of

respondeat superior because, as discussed above, Maas’s claim against the

Individual Defendants for violations of the Montana Law Enforcement Code of

Ethics is subject to summary dismissal. Accordingly, to the extent Count II of the

Amended Complaint can be liberally construed in Maas’s favor as having been

alleged against the City of Billings, the City of the Billings is entitled to summary

judgment.

             3.     Montana Constitutional Claims

                                          26
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 27 of 37



      In Count III of the Amended Complaint, Maas alleges the Individual

Defendants and the City of Billings violated her rights under the following sections

of the Montana Constitution: Article II, Section 3 – Inalienable Rights; Section 4 –

Individual Dignity; and Section 17 – Due Process of Law. (Doc. 14 at 6). Mass

claims that “[e]ach of the Defendants to this complaint knowingly and intentionally

engaged in a course of conduct that repeatedly violated and denied [Maas] each of

these rights.” Maas alleges the Defendants “have treated [her] inequitably and

unjustifiably with bias and complete disrespect; discriminated against [her];

defamed [her] and failed to protect [her] or her property over a long period of time;

left [her] to protect and defend herself and her property; ignored repeatedly

requests for assistance and communication; and protected the perpetrators of

crimes.” (Doc. 14, at 7).

      Defendants argue they are entitled to summary judgment on Count III in its

entirety because Maas has not provided any factual detail or evidence to

substantiate her conclusory allegations of constitutional violations. As reflected in

Maas’s discovery responses, she has not identified what actions were allegedly

take by which Defendants, where such actions allegedly took place, or when. (Doc.

t5 at ¶ 33). In response to Defendants’ motion for summary judgment, Maas simply

refers once again to the documents contained in “Exhibit C” for evidentiary and

                                          27
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 28 of 37



factual support. (Doc. 60, at 7 & 23). Even taking these documents into account,

Maas fails to explain how they support any of the conclusory allegations of

constitutional violations set forth in Count III of the Amended Complaint. (Doc.

60-1 at 1-68). The letters, handwritten notes, photographs, and other documents

that make up Maas’s “Exhibit C” do not provide any specific factual or evidentiary

support for Maas’s allegations that the Individual Defendants and City of Billings

violated her rights as guaranteed by the Article II, Sections 3, 4, and 17 of the

Montana Constitution. Because Maas has not provided any facts or supporting

evidence, the Individual Defendants and City of Billings are entitled to summary

judgment as to Count III of the Amended Complaint.

             4.     Statutory Immunity

      Finally, the Individual Defendants argue that the statutory immunity

afforded by Mont. Code Ann. § 2-9-305 provides an additional basis for dismissing

Maas’s state law claims against them, as set forth in Counts I-III.

      The second sentence of Mont. Code Ann. § 2-9-305(5) provides that where

an action is brought against a governmental entity based on the conduct of the

employee, the employee is entitled to immunity if the governmental entity

acknowledges that the employee’s conduct upon which the claim is brought was




                                          28
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 29 of 37



undertaken in the course and scope of the employee’s employment, unless the

claim falls within certain exclusions, none of which are appliable here.

      Here the City of Billings has acknowledged that, for purposes of Maas’s

allegations, the Individual Defendants were acting in the course and scope of their

employment as police officers with the City of Billings. (Doc. 55, at ¶¶ 2-7).

Accordingly, even Maas’s claims against them did not fail for the reasons set forth

above, the Individual Defendants are immune from liability under Mont. Code

Ann. § 2-9-305.

      C.     Federal Law Claims - Section 1983 (Count IV)

      Count IV of the Amended Complaint is titled “Violation of Federal

Constitutional Rights, Bill of Rights, and Amendment 14.” (Doc. 14, at 8). In

Count IV, Maas cites the due process and equal protection provisions of the

Fourteenth Amendment, which state that no state shall “deprive any person of life,

liberty, or property, without due process of law” or “deny to any person within its

jurisdiction the equal protection of the laws.” (Doc. 14, at 8). The remainder of

Count IV alleges that “[e]ach of the Defendants to this Complaint knowingly and

intentionally engaged in a course of conduct that repeatedly denied and violated

the Plaintiff each of the rights guaranteed under the U.S. Constitution, Bill of




                                          29
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 30 of 37



Rights and Amendment 14 as specified in this Complaint and Claim and

Allegations One through Three.” (Doc. 14, at 8).

      The Court construes these allegations as a claim asserted under 42 U.S.C. §

1983, which provides a cause of action for the violation of federal constitutional

rights by persons acting under color of state law. To prevail on a claim under 42

U.S.C. § 1983, “a plaintiff must show (1) that the conduct complained of was

committed by a person acting under color of state law; and (2) that the conduct

deprived the plaintiff of a constitutional right.” Balistreri v. Pacifica Police Dep’t.,

901 F.2d 696, 699 (9th Cir. 1990).

                    1.     Individual Defendants

      As they do with respect to Maas’s state law claims, the Individual

Defendants move for summary judgment as to Count IV on the ground that Maas

has not provided any factual detail or evidence to substantiate her conclusory

allegations. As discussed above, Maas’s discovery responses do not identify or

explain the basis of her § 1983 claim, do not provide any factual support as to what

conduct violated which of her federal constitutional rights, who is alleged to have

violated her constitutional rights, when the alleged conduct took place, or the

location of such alleged conduct. (Doc. 55 at ¶ 34).




                                           30
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 31 of 37



      In response to Defendants’ motion for summary judgment on her § 1983

claim, Maas simply refers once again to the documents contained in “Exhibit C”

for evidentiary and factual support. (Doc. 60, at 7 & 25). Even assuming these

documents are properly before the Court, the letters, handwritten notes,

photographs, and other documents that make up Maas’s “Exhibit C” do not provide

any specific factual or evidentiary support for Maas’s claim that the Individual

Defendants somehow violated her federal constitutional rights to equal protection

and due process. (Doc. 60-1 at 1-68). Because Maas has not produced any

evidence or factually supported argument that any of the Individual Defendants

violated a constitutional right, the Individual Defendants are entitled to summary

judgment.

      The Individual Defendants also raise qualified immunity as a basis for

summary dismissal of Count IV. As state actors, the Individual Defendants are

entitled to qualified immunity if their conduct “either does not violate a federal

constitutional right, or the constitutional right was not clearly established on the

date of the alleged violation.” Broam v. Bogan, 320 F.3d 1023, 1028 (9th Cir. 2003)

(citing Saucier v. Katz, 533 U.S. 194, 201 (2001). Qualified immunity provides an

immunity from suit rather than a mere defense to liability. Mattos v. Agarano, 590

F.3d 1082, 1086 (9th Cir. 2010).

                                          31
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 32 of 37



      Courts addressing a law enforcement officer’s claim of qualified immunity

are to follow the two-part analysis established by the United States Supreme Court

in Saucier. First, the court considers whether “[t]aken in the light most favorable to

the party asserting the injury,” the facts “as alleged show the officer’s conduct

violated a constitutional right[.]” Saucier, 533 U.S. at 201. If there was no

constitutional violation, no further inquiry is necessary. Saucier, 533 U.S. at 201. If

the facts as alleged do show that the officer’s conduct violated a constitutional

right, however, the court must next consider “whether the right was clearly

established in light of the specific context of the case.” al-Kidd v. Ashcroft, 580

F.3d 949, 964 (9th Cir. 2009). At both steps of the inquiry, the plaintiff bears the

burden of establishing her claim and overcoming the officer’s assertion of qualified

immunity. Felarca v. Birgenau, 891 F.3d 809, 815 (9th Cir. 2018).

      Here, Maas cannot satisfy the first step of the qualified immunity analysis

because she has not presented evidence of a constitutional violation. In response to

the Individual Defendants’ motion for summary judgment, Maas makes various

conclusory allegations but provides no factual or evidentiary support. For example,

Maas asserts that Billings police officers are “trained to [constitutional] rights” and

“[f]or the Defense to state that no indication exists that any Billings Police Officer

acted unreasonably toward the Plaintiff at any time based on their records is a

                                          32
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 33 of 37



distortion of the truth…” (Doc. 60 at 25-26). As discussed above, however, Maas

does not provide any evidence demonstrating that her constitutional rights were

violated by any of the Individual Defendants. Because Maas cannot show that the

Individual Defendants violated her constitutional rights, she cannot satisfy the first

step of the inquiry and the Individual Defendants are therefore entitled to qualified

immunity.

      The Individual Defendants further argue that Count IV is barred by the

statute of limitations. The Court determines the statute of limitations for § 1983

claims by looking to the forum state for the statute of limitations applicable to

personal injury cases. Thompson v. City of Bozeman, 2020 WL 6144808, at *5 (D.

Mont. Oct. 20, 2020). In Montana, the statute of limitations for personal injury

cases is three years. Thompson, 2020 WL 6144808, at *5 (citing Mont. Code. Ann.

§ 27-2-204). With the exception of Officer Lange’s “CAD Narrative” report dated

June 7, 2017, all other documents in Exhibit C involving individual Billings Police

Department officers date back to events prior to June 5, 2016. Maas did not file

this action until June 5, 2019, which means that any § 1983 claim based on those

events is barred by the statute of limitations. As to Officer Lange, Maas’s § 1983

claim fails for the reasons outlined above.




                                          33
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 34 of 37



      Accordingly, the Individual Defendants are entitled to summary judgment

on Count IV of the Amended Complaint.

                          2.     City of Billings

      As set forth in Count IV of the Amended Complaint, Maas’s § 1983 claim

does not differentiate between the City of Billings and the Individual Defendants,

and thus makes the same allegations against all Defendants. (Doc. 14 at 8). The

City of Billings moves for summary judgment on the ground that Maas has not

shown that a municipal custom, policy, or practice played a part in the

constitutional violations alleged or otherwise presented any evidence that would

establish the necessary prerequisites for municipal liability.

      Municipalities like the City of Billings “are considered ‘persons’ under §

1983 and may be sued for causing a constitutional deprivation.” Estate of Ostby v.

Yellowstone County, 2020 WL 534962, at *2 (D. Mont. Jan. 13, 2020) (citing

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690-91 (1978)).

However, “a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Estate of Ostby, 2020 WL 534962, at *2 (citing Monell, 436 U.S.

at 691)). “Rather, liability only attaches where the municipality itself causes the

constitutional violation through execution of a government’s policy or custom,

whether made by its lawmakers or by those whose edicts or acts may fairly be said

                                          34
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 35 of 37



to represent official policy.” Estate of Ostby, 2020 WL 534962, at *2 (internal

quotations omitted) (quoting Ulrich v. City & Cty. of San Francisco, 308 F.3d 968,

983 (9th Cir. 2002)).

      Therefore, to establish municipal liability under § 1983, a plaintiff must

show “(1) that [s]he possessed a constitutional right of which [s]he was deprived;

(2) that the municipality had a policy; (3) that this policy ‘amounts to deliberate

indifference’ to the plaintiff’s constitutional right; and (4) that the policy is the

‘moving force behind the constitutional violation.’” Oviatt v. Pearce, 954 F.2d

1470, 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389-

91(1989)).

      Here, Maas has not established the requisite elements. First, as discussed

above, Maas has not presented any evidence that constitutional rights were

violated. She has not clearly identified or explained the basis of her § 1983 claim,

has not provided actual support as to what conduct violated which of her federal

constitutional rights, who is alleged to have violated her constitutional rights, when

the alleged conduct took place, or the location of such alleged conduct. (Doc. 55 at

¶ 34). Second, Maas has not provided any evidence demonstrating, that any alleged

constitutional violation could be attributed to an official policy or custom of the

City of Billings. (Doc. 55 at ¶¶ 36-37). Lee v. City of Los Angeles, 50 F.3d 668,

                                            35
       Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 36 of 37



681 (9th Cir. 2001). Nor has Maas presented any evidence that the City of Billings

was deliberately indifferent to any constitutional violations, or that the City of

Billings caused, or was the moving force, behind any alleged injury. (Doc. 55 at ¶¶

36-37). Thus, to the extent Maas seeks to hold the City of Billings liable under §

1983, her claim fails as a matter of law. The City of Billings’ motion for summary

judgment on Maas’s § 1983 claim should be granted accordingly.

IV.   Conclusion

      For the reasons set forth above,

      IT IS RECOMMENDED that Defendant City of Billings’ Motion for

Summary Judgment (Doc. 51) be GRANTED and Defendants Officer Keightly,

Officer Lange, Officer Aguilar, Officer Schaff, Sergeant Conrad, and Chief St.

John’s Motion for Summary Judgment (Doc. 53) GRANTED, and this case be

DISMISSED.

      On May 25, 2021, Maas filed a Request for Permission to Address Defense

Response to Disputed Summary Judgment Issues. (Doc. 67). The Court construes

Maas’s filing as a motion for leave to file a sur-reply. Sur-replies are not permitted

as a matter of course. See Local Rule 7.1(d)(1)(D) (leave of court required). Maas

reiterates many of the arguments, allegations, and accusations set forth in her

response brief, and again requests “more time and the opportunity to present

                                          36
      Case 1:19-cv-00079-BMM Document 68 Filed 06/09/21 Page 37 of 37



further documentation, evidence and details that clarify, explain and support the

facts more completely.” (Doc. 67 at 3-4). Maas had ample time to conduct fact

discovery, which closed on October 19, 2020, and has had a full opportunity to

respond to Defendants’ summary judgment motions. Maas has not shown good

cause for filing a surreply and there is no basis for allowing Maas to conduct

additional discovery. Accordingly,

      IT IS ORDERED that Maas’s Request for Permission to Address Defense

Response to Disputed Summary Judgment Issues is DENIED.

      NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy of

the Findings and Recommendation of the United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after entry hereof, or

objection is waived.

                   DATED this 9th day of June, 2021.



                                              ______________________________
                                              Kathleen L. Desoto
                                              United States Magistrate Judge




                                         37
